Citation Nr: 1633191	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to December 1954 in the United States Marine Corps. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2015, the Veteran withdrew his request for a Board hearing.

In March 2016, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

COPD did not manifest in service and has not been shown to be related to service.



CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by a March 2011 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in November 2011.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in September 2011; however, the Board found that the medical opinion was unclear and remanded the claim for another VA examination, which was conducted in May 2016.  The May 2016 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  

In addition, the Board finds that the AOJ substantially complied with the prior remand with respect to the claim herein decided.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In this regard, as noted above, the Veteran was provided the May 2016 VA examination, and the Appeals Management Center (AMC) obtained additional private and VA medical records as directed. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has contended that his current lung condition is related to an episode of pneumonia for which he was hospitalized during military service.  

The Veteran's service treatment records reflect that a chest X-ray was negative upon entry into service in May 1952.  In September 1954 and October 1954, the Veteran was hospitalized for treatment of acute pleurisy and probable tuberculosis.  X-rays of the chest showed effusion.  A thoracentesis was conducted, and he immediately felt better.  Aspirations were also conducted over the course of three days.  The Veteran's temperature returned to normal, and he was asymptomatic.  A November 1954 chest X-ray revealed no parenchymal pathology and some thickening of the pleura.  He was afebrile and asymptomatic during the remaining hospital course.  It was noted that the Veteran had a pneumonic process and had completely recovered.  At discharge in December 1954, his lungs were normal, and chest X-rays were negative.

After service, a June 2011 private medical record indicates that the Veteran had a history of COPD and was admitted for a severe exacerbation.  There was no evidence of pneumonia.  He was treated with steroids and discharged three days later.

The report of a September 2011 VA examination indicates that the Veteran had been diagnosed with COPD and acquired infections easily because of his respiratory condition.  The examiner reviewed the medical records and noted the in-service episode of pneumonia in 1954 and the COPD exacerbation in 2011; however, the examiner noted that there was nothing in the Veteran's intervening history that would serve to relate the incident of pneumonia with pleural effusion in 1954 to the hospitalization that occurred in 2011.  Additionally, the examiner noted that the Veteran had a history of high risk pulmonary exposure in his work environment that was more likely than not causally related to his current condition.  X-rays showed a possible mass at the thoracic inlet.  The examiner indicated that it was impossible to determine whether the Veteran had any residuals of the 1954 pneumonia until the etiology of the mass was determined.  A CT scan was conducted and it showed no evidence of a cyst, abscess, neoplastic mass, or enlarged lymph nodes.  Other than atherosclerotic calcification in the carotid arteries, the scan was considered unremarkable.  The examiner provided an addendum opinion, stating that, because the Veteran's COPD "may be due to residual scarring or fibrosis associated with previous infections, it is as less likely as not, related to the complaint and treatment of pneumonia and pleurisy treated while he was in the army."

An October 2014 private medical record indicates that the Veteran had a history of COPD from what appeared to be exposure to multiple fumes when he worked for Union Carbide.

In March 2016, the Board found that the September 2011 VA examiner's opinion was unclear and self-contradictory and remanded the claim for another VA examination. 

Another VA examination was conducted in May 2016.  The examiner reviewed the Veteran's claims file and opined that his COPD was less likely than not related to the claimed in-service injury, event, or illness.  The examiner stated that there was no mention of any restrictive or obstructive airway disease at the time that the Veteran was treated for pneumonia in 1954 and that, if these conditions had been present, he would have had continued treatment after he was discharged.  The examiner also noted that the Veteran did not report that he continued to have shortness of breath or cough.  Rather, the examiner noted that the Veteran recovered well from the pleural effusion in service and that he continued to be hospitalized to rule out tuberculosis.  He then returned to full-time duty and was honorably discharged.  For these reasons, the examiner opined that his current lung condition was less likely than not related to military service.  

The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on his own training, knowledge, and expertise as medical professional in rendering his opinion.  Therefore, the Board finds the opinion highly probative.  There is no medical opinion otherwise relating the Veteran's current COPD to his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran has contended that his COPD was caused by the pneumonia he had during service in 1954.  The Veteran is competent to describe what he has personally observed or experienced, including being hospitalized for pneumonia and having shortness of breath and cough.  However, he is not competent to provide an opinion relating his current COPD to his military service that occurred over 61 years ago, particularly as there is some evidence suggesting that he had a possible exposure to fumes after service.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of COPD, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the May 2016 VA examiner is of greater probative weight than these more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's COPD was incurred in or aggravated in service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD is denied.


REMAND

The Veteran has contended that he is entitled to SMC based on the need for aid and attendance or by reason of being housebound.  In March 2016, the Board remanded the issue for a VA examination and requested that the examiner provide an opinion as to whether the Veteran is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of a service-connected disability or disabilities.  For any of the conditions found, the examiner was requested to provide an opinion as to whether this level of impairment would exist as a result of service-connected disability, as considered apart from impairment due to nonservice-connected disabilities.

A VA examination was conducted in May 2016.  The examiner indicated that the Veteran was not permanently bedridden, but was restricted to his house and did require regular aid and attendance.  The examiner noted that the Veteran had Parkinson's disease, a nonservice-connected disability, but did not clearly indicate whether this condition alone caused his level of impairment.  Indeed, the examiner did not indicate whether the level of impairment would exist as a result of the Veteran's service-connected disabilities apart from the impairment caused by nonservice-connected disabilities.  Therefore, a remand is required for a supplemental VA medical opinion and to ensure compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims file to the May 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a medical opinion to determine whether he is entitled to SMC.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and his statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran is currently service-connected for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  No consideration should be given to any other disability.

The examiner should opine as to whether the Veteran is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of a service-connected disability or disabilities.  

For any of the above conditions found, the examiner should provide an opinion as to whether this level of impairment would exist as a result of service-connected disability, as considered apart from impairment due to nonservice-connected disabilities. 

A complete rationale for any opinion rendered should be provided.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


